DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 8,167,809 and 9,198,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Angelsen et al. (US 2005/0203396).
Angelsen et al. discloses an imaging probe (100) for use in a catheter for ultrasonic imaging comprising a transducer backing (213) and a transducer (201) configured to generate and receive ultrasonic waves ([0027]), the transducer including a first surface (bottom surface; Fig. 2) and a second surface that is opposite the first surface (top surface; Fig. 2), the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction ([0034]; Fig. 2). Angelsen et al. discloses wherein the second surface is configured to facilitate non-turbulent fluid flow over the second surface to prevent air bubble formation at the transducer (Flat surface of transducer; Fig. 2). Angelsen et al. discloses wherein the transducer backing includes a backing surface facing the first surface of the transducer, and wherein the backing surface is disposed at an angle sloping toward the catheter center axis in the proximal direction (Fig. 2; the Examiner notes that if the angle is sloping towards the proximal direction then the direction transverse to the surface is also sloping towards the proximal direction). Angelsen et al. discloses a drive shaft configured to move the transducer (205), wherein the second surface includes a proximal end and a distal end that is opposite the proximal end, the proximal end being closer to the drive shaft than the distal end, and wherein the distal end is at a different elevation than the proximal end; the distal end is further than the proximal end (transducer is angled relative to the drive shaft; Examiner notes the proximal and distal ends are relative since applicant has failed to set forth specific dimensions; Fig. 2). Angelsen et al. discloses a conductor coupled to the transducer at the proximal end (206).
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Applicant argues that the reference does not teach a transducer disposed near a distal end of the imaging probe. However, the Examiner respectfully disagrees with the applicant. The terminology “near a distal end” is a relative terminology. The Examiner notes that applicant has failed to set for specific dimensions. The Examiner interprets the transducer of Angelsen et al. to be near the distal end (Fig. 2).
Applicant’s arguments with respect to Fig. 2 of the reference have been considered but they are not persuasive. The Examiner notes that if the device is rotated 180 degrees (Fig. 2 is flipped upside down) then the angle is sloping to the left.
Allowable Subject Matter
Claim 12-20 are allowed.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793